DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a plurality of pump parameters; comparing the parameters to threshold values; calculating a weighted sum; calculating an adverse event risk score based on the weighted sum; and generating an alert based on the risk score. The limitations of comparing parameters to a threshold; calculating a weighted sum; calculating an adverse event risk score; and generating an alert based on the risk score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a clinician could look at a set of parameters values; mentally compare (or with the aid of pen and paper) to a threshold; sum various values while giving more weight/credence to some values over others known to be more indicative of the condition or event of interest; determine a risk score from the sum and make a mental acknowledgement ort audible alert (such as an audible response) based on an acknowledgement that the risk score indicates an event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional step of determining a plurality of pump parameters, which is a data gathering step that amounts to insignificant, extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional step of determining a plurality of pump parameters, is a data gathering step that amounts to insignificant, extra-solution activity. Insignificant, extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
The Examiner notes that while the a Mental Concept Abstract Idea was identified above, the process can also be considered a mathematical concept abstract idea since the claims solely rely on performing calculations to result in a determined score value, which is a mathematical relationship of parameter data to known thresholds.
Claims 2-11 and 13-19 are rejected as they only further define the identified abstract idea in Claims 1 and 12.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a plurality of pump parameters; comparing the parameters to threshold values; calculating a weighted sum; calculating an adverse event risk score based on the weighted sum; and generating an alert based on the risk score. The limitations of comparing parameters to a threshold; calculating a weighted sum; calculating an adverse event risk score; and generating an alert based on the risk score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a clinician could look at a set of parameters values; mentally compare (or with the aid of pen and paper) to a threshold; sum various values while giving more weight/credence to some values over others known to be more indicative of the condition or event of interest; determine a risk score from the sum and make a mental acknowledgement ort audible alert (such as an audible response) based on an acknowledgement that the risk score indicates an event. The additional element of a “processor” claimed at such a high level of generality to amount to generic computer structure for performing generic computer functions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor (generic computer structure as noted previously) and of determining a plurality of pump parameters, which is a data gathering step that amounts to insignificant, extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor is a generic computer structure and determining a plurality of pump parameters, is a data gathering step that amounts to insignificant, extra-solution activity. Generic computer structure and insignificant, extra-solution activity cannot provide an inventive concept. Additionally, the claimed blood pump is well-understood, routine and conventional activity in heart/cardiovascular assist devices. Systems and methods for monitoring and controlling implantable blood pumps by definition must rely on systems with blood pumps. Well-understood, routine and conventional activity cannot be significantly more than the abstract idea itself. The claim is not patent eligible

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For computer-implemented inventions, MPEP §2161.01 states:
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “ 

Claims 1, 12 and 20 include the limitations “calculating a weighted sum using the compared plurality of pump parameters to the plurality of threshold values” and “calculating an adverse event risk score using the calculated weighted sum”. The Examiner notes Applicant’s specification only repeats the functional language/result of calculating a weighted sum and calculating an adverse risk based on the weighted sum without setting forth any particular steps on how the weights are selected/chosen/calculated for each possible adverse event or without setting forth any particular steps indicating how the adverse event risk score is actually calculated or determined using the weighted sum. 
For instance, par. [0014] of the published application (PGPUB 2020/0114052) states :
“…the method includes determining a clinical relevance of the plurality of pump parameters with respect to the adverse event and calculating the weighted sum using the clinical relevance.”
Par. [0006, 0015, 0017, 0019, 0025, 0042, 0044-0047] are the rest of the paragraphs that mention a weighted sum and only repeat the generic creation of or use of a weighted sum without the details indicating how the weights are actually chosen or how the value is actually used to predict an adverse event.
Claims 2-11 and 13-19 are likewise rejected since they are dependent on claims 1, 12 and 20

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Demou et al. (2017/0119256).
Regarding Claims 1-3, 9, 10, 12-15 and 20Demou discloses obtaining a plurality of pump parameters (Abstract), such as flow rate through a pump (par. [0007]) having a processor and memory (Fig. 2); power data, pump rotational speed, pressure differential between pump inlet and outlet, etc. (par. [0034]). Each of these values can be sampled over time wherein the samples are compared  in order to obtain divergence values (par. [0047-0048]). These divergence values are then summed (par. [0049-0051]) and compared to thresholds (i.e. confirmed waveform features) to determine if they are indicative of adverse events (par. [0070]). In one interpretation, the divergence sums can be considered “weighted” since they are result of the number of data points used to calculate the sums. Alternatively, Demou discloses that different features can be prioritized or weighted for different patients since some waveform features (called signature features) would be indicative of adverse events in some patients but not others (par. [0075, 0080]). Determining the most relevant features on a patient-by-patient basis would provide a more accurate assessment. Additionally, Demou discloses feature analysis can be based on supervised learning algorithms such as neural network analysis, Bayesian analysis, k-nearest neighbor, etc. (par. [0085]). These types of analyses are predicated on taking in training data, identifying feature vectors that are predicative of an outcome (which occurs by weighting certain features over others); and then, once trained, using the model to predict outcomes with real-time data. Therefore, the step of calculating a weighted sum as claimed is simply a definition of the supervised learning process disclosed by Demou. Demou additionally discloses taking into consideration other factors, such as patient factors (which can also be weighted, see par. [0089]). In addition to or alternatively to these steps above, Demou also simply discloses weighting the divergence sums for consideration such that only a subset of the highest values are used for determining an adverse event (par. [0095]). Once the feature vectors are identified and the model trained, Demou discloses determining various adverse events from the input data (which are numerical values that are compared to numerical thresholds that identify adverse events form non-adverse events) and issuing an alarm or alert (par. [0092]).
In regards to Claim 11, Demou discloses the adverse event can be a thrombosis (par. [0091]).
Regarding Claim 17, Demou discloses assessing cardiac issues such as ischemia thus making the parameters associated with ischemia.
In regards to Claim 18, Demou discloses the alert is sent to a location remote from the implanted pump, such as device 260 (Fig. 2; par. [0031]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demou et al. (2017/0119256) in view of Burke et al. (2003/0199727).
Regarding Claims 4, 7 and 16, Demou discloses monitoring a pump and patient for prediction/detection of possible adverse events using weighted sums in the form of prioritized divergence values, prioritized feature vectors, etc. Demou is silent regarding suction burden/events as the adverse event detected or predicted. However, Burke discloses a blood pump that can identify suction events by tracking a divergence of a pulsatility index from a running average (similar to the divergence discussion of Demou) using  a percentage value for the purpose of identifying adverse events and quickly correcting for such events, such as by changing the pump speed (par. [0031-0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Demou reference to include tracking a pulsatility index and compare it to a running average, as taught and suggested by Burke, for the purpose of identifying and correcting suction events.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Demou et al. (2017/0119256) in view of Ross et al. (2006/0036126). Demou discloses all of the claimed invention except for detecting heart rates to determine arrhythmias. However, Ross discloses it was known to include heart rate sensor sin blood pumps that obtain heart signals and compare them to thresholds to determine arrhythmic events in order to help treat a patient more effectively. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Demou reference to include sensing heart rate, as taught and suggested by Ross, for the purpose of identifying and treating arrhythmic events.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Demou et al. (2017/0119256) in view of (Antaki et al. (6,066,086). Demou discloses all of the claimed invention except for monitoring aortic valve states. However, Antaki discloses monitoring the opening and closing of the aortic valve to detect an adverse event such as an imminence of ventricular collapse (col. 2, line 48-58; col. 6, lines 1-15). . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Demou reference to include sensing aortic valve states, as taught and suggested by Antaki, for the purpose of identifying potential ventricular collapse.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Demou et al. (2017/0119256) in view of Nose et al. (2004/0047737). Demou discloses taking into account patient factors/history but fails to specifically account for a patient’s circadian rhythm. However, Nose discloses taking into consideration a patient’s circadian rhythm when evaluating flow conditions since the “normal” flow changes with the circadian cycle (par. [0048]). This would improve flow determination accuracy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Demou reference to include taking into account a circadian rhythm, as taught and suggested by Nose, for the purpose of increasing the accuracy of flow evaluations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Demou et al. (2017/0119256) in view of Steffens et al. (2008/0221495). Demou discloses identifying various conditions and alerting a clinician but fails to disclose assigning a severity level to each condition. However, Steffens discloses classifying various conditions associated with blood pumps and patients using blood pumps using a color-coded severity score (par. [0005-0007, 0024 for the purpose of helping a clinician prioritize treatment based on the severity levels, especially when multiple issues are identified at once (par. [0004]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Demou reference to include assigning different severity/priority levels to identified conditions, as taught and suggested by Steffens, for the purpose of helping a clinician prioritize treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792